CORRECTED EXAMINER’S AMENDMENT
The Examiner’s Amendment/Notice of Allowance mailed out on 4 February 2021 incorrectly stated claim 85 was amended. On page 3 of the Examiner’s Amendment mailed on 2/4/21, it indicated that Claim 85 was amended removing “a” and adding “the” in replaced of "a". This amendment should have stated that Claim 95 was amended, not Claim 85. Therefore, a new, corrected Examiner’s Amendment/Notice of Allowance indicating Claim 95 was amended is provided.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Ruzich on 10 December 2020.

The application has been amended as follows: 

Claims 88, 90, 95, 97, and 102 have been amended:
88. (Currently Amended) The method of claim 87, further comprising: receiving, via an input device associated with the user, an annotation of [[a]] the second graphical representation and a connection between the annotation and a detail within the second 

90. (Currently Amended) The method of claim 88, further comprising applying [[a]] the annotation from the user to the first graphical representation and [[a]] the second graphical representation.

95. (Currently Amended) The computer-readable medium of claim 94, wherein the operations further comprise: receiving, via an input device associated with the user, an annotation of [[a]] the second graphical representation and a connection between the annotation and a detail within the second graphical representation; and displaying a connector line between the annotation and the second graphical representation

97. (Currently Amended) The computer-readable medium of claim 95, further comprising applying [[a]] the annotation from the user to the first graphical representation and [[a]] the second graphical representation.

100. (Currently Amended) The system of claim [[98]] 99, wherein the operations further comprise displaying the graphical representations of the digital media files on the grid by: determining a maximal page or screen width; determining a current position of an area to be filled and moving the current position down by a height of a headline; and placing the [[a]] first graphical representation of the graphical representations within the area to be filled.

102. (Currently Amended) The system of claim 101, wherein the operations further comprise: receiving, via an input device associated with the user, an annotation of [[a]] the second graphical representation and a connection between the annotation and a detail within the second graphical representation; and displaying a connector line between the annotation and the second graphical representation

2.  	The Examiner’s statement of reasons for allowance can be found in the Notice of Allowance mailed out on 4 February 2021. 

3.	Claims 84-104 remain allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177